Title: From Thomas Jefferson to Giuseppe Chiappe, 13 August 1788
From: Jefferson, Thomas
To: Chiappe, Giuseppe


          
            à Paris ce 13me. Aout 1788.
          
          J’ai l’honneur, Monsieur, de vous accuser la reception de plusieurs  de vos lettres, c’est à dire, du 27me. Decembre, 26me. Fevrier, 6me. Mars, et 24me Mai, et de vous remercier des details que vous avez eu la bonté de m’y donner. L’amitié dont sa majesté l’Empereur (que dieu conserve) daigne d’honorer les etats unis d’Amerique leur est infiniment chere et flatteuse, et j’espere que la commerce qui se fera consequemment entre les deux nations sera d’une utilité reciproque. Il paroit que le moment n’est pas bien eloigné ou l’Europe va etre embrasée d’une guerre generale. Comme les motives de cette guerre n’est nullement interessants à nous, nous esperons d’y garder la neutralité la plus parfaite. Si sa Majesté donc y prend part, ou s’il n’en prend pas, nous resterons toujours egalement ses amis, et nous esperons que notre correspondence avec ses sujets ira toujours de meme. Je vous prie de nous aider de vos bons offices près de lui pour la conservation de ses faveurs dans toutes les occasions, de ne cesser de me donner les informations qui peuvent nous etre interessantes, et d’agreer les assurances des sentiments d’estime et d’attachement avec lesquels j’ai l’honneur d’etre, Monsieur, votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        